12-963
         Vucaj v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A099 589 984
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                RAYMOND J. LOHIER, JR.,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       PASHKO VUCAJ,
14                Petitioner,
15
16                         v.                                   12-963
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Charles Christophe, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
27                                     Assistant Attorney General; Shelley
28                                     R. Goad, Assistant Director; Laura
29                                     Halliday Hickein, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Pashko Vucaj, a native and citizen of

 6   Albania, seeks review of a February 13, 2012 decision of the

 7   BIA which affirmed the March 30, 2010 decision of an

 8   immigration Judge denying his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Pashko Vucaj, No. A099 589

11   984 (B.I.A. Feb. 13, 2012), aff’g No. A099 589 984 (Immig.

12   Ct. N.Y. City Mar. 30, 2010).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       We review the IJ’s decision as modified by the BIA.

16   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

17   522 (2d Cir. 2005).    The applicable standards of review are

18   well established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

19   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).       Here, we

20   presume Vucaj’s testimony to be credible.       See Yan Chen v.

21   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005); 8 U.S.C. §

22   1158(b)(1)(B)(iii).

23

                                     2
 1       To establish asylum and withholding of removal

 2   eligibility, an applicant must show that he has suffered

 3   past persecution, or has a well-founded fear or likelihood

 4   of future persecution, and “that race, religion,

 5   nationality, membership in a particular social group, or

 6   political opinion was or will be at least one central reason

 7   for persecuting the applicant.”   8 U.S.C.

 8   § 1158(b)(1)(B)(i); 8 U.S.C. § 1231(b)(3)(A); 8 U.S.C.

 9   § 1101(a)(42); see also Matter of C-T-L-, 25 I. & N. Dec.

10   341, 343 (BIA 2010).   If the applicant is found to have

11   suffered past persecution, it is presumed that he has a

12   well-founded fear of future persecution on the basis of the

13   original claim.   8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1).

14   The agency did not err in finding that Vucaj failed to

15   demonstrate a nexus between the harm he suffered and a

16   protected ground, and that he failed to establish a well-

17   founded fear and likelihood of persecution.

18       To establish persecution based on political opinion,

19   the “applicant must [] show, through direct or

20   circumstantial evidence, that the persecutor’s motive to

21   persecute arises from the applicant’s political belief.”

22   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005).


                                   3
 1   Here, the agency was not compelled to find that Vucaj

 2   established such a nexus, as he offered only conclusory

 3   testimony that the Albanian police’s search of his home for

 4   weapons was a pretext and that their real motive was his

 5   political opinion, particularly given his inconsistent

 6   testimony as to whether the police targeted him for being

 7   critical of the Democratic Party or for opposing the

 8   Socialist Party.   See 8 U.S.C. § 1158(b)(1)(B)(i); 8 U.S.C.

 9   § 1231(b)(3)(A); see also INS v. Elias-Zacarias, 502 U.S.
10   478, 481-83 & n.1 (1992).

11       Similarly, the agency did not err in finding that Vucaj

12   failed to establish that he suffered harm on account of his

13   membership in a particular social group.   In order to

14   demonstrate persecution based on membership in a particular

15   social group, an alien must establish both that the group

16   itself was cognizable, see Ucelo-Gomez v. Mukasey, 509 F.3d
17   70, 73 (2d Cir. 2007), and that the alleged persecutor(s)

18   targeted the alien “on account of” his membership in that

19   group, see 8 U.S.C. § 1101(a)(42).   For a group to be

20   cognizable, it must (1) exhibit a shared characteristic that

21   is socially visible to others in the community, and

22   (2) be defined with sufficient particularity.   See Ucelo-


                                   4
 1   Gomez, 509 F.3d at 73.   As the agency found, Vucaj’s

 2   particular social group was not cognizable.   See id.

 3   Accordingly, because Vucaj failed to demonstrate past

 4   persecution on account of a protected ground, he was not

 5   entitled to a presumption of a well-founded fear or

 6   likelihood of future persecution on account of a protected

 7   ground.   See 8 C.F.R. §§ 1208.13(b)(1), 1208.16(b)(1).

 8       Absent past persecution, an alien may establish

 9   eligibility for asylum by demonstrating an independent well-

10   founded fear of future persecution on account of race,

11   religion, nationality, membership in a particular social

12   group, or political opinion.   See 8 U.S.C. § 1231(b)(3)(A);

13   8 C.F.R. § 1208.13(b)(2).   To establish a well-founded fear

14   of persecution, an applicant must show that he subjectively

15   fears persecution and that this fear is objectively

16   reasonable, Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

17   Cir. 2004), or “that there is a pattern or practice in his

18   or her country of nationality . . . of persecution of a

19   group of persons similarly situated to the applicant,”

20   8 C.F.R. § 1208.13(b)(2)(iii)(A).

21       Here, the agency did not err in finding that Vucaj

22   failed to demonstrate a well-founded fear of persecution

23   given that he has not been a member of the Democratic Party
                                    5
 1   since 2000 and that authorities have not expressed interest

 2   in him for ten years.   See Jian Xing Huang v. INS, 421 F.3d
3   125, 129 (2d Cir. 2005) (stating that a fear is not

 4   objectively reasonable if it lacks “solid support” in the

 5   record and is merely “speculative at best”).     Furthermore,

 6   Vucaj did not establish a pattern or practice of persecution

 7   of similarly situated individuals, given that the country

 8   conditions evidence did not indicate that Albanian

 9   authorities are interested in former Democratic Party

10   members.   See 8 C.F.R. § 1208.13(b)(2)(iii)(A); In re A-M-,

11   23 I. & N. Dec. 737, 741 (BIA 2005).   Because Vucaj did not

12   meet his burden of showing that he had a well-founded fear

13   on account of any protected ground, he was not eligible for

14   asylum or withholding of removal.   See 8 U.S.C.

15   §§ 1101(a)(42), 1158(b)(1)(A), 1231(b)(3)(A); see also Paul

16   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

17       Finally, the agency did not err in finding that Vucaj

18   failed to establish his eligibility for CAT relief because

19   there is no evidence that the police interfere with or fail

20   to protect former Democratic Party members, and the evidence

21   shows that the Albanian government is active in curbing

22   violence due to blood feuds.   See Khouzam v. Ashcroft, 361

23 F.3d 161, 171 (2d Cir. 2004) (requiring that “government
                                    6
1    officials know of or remain willfully blind to [torture] and

2    thereafter breach their legal responsibility to prevent

3    it”).

4        For the foregoing reasons, the petition for review is

5    DENIED.    Any pending request for oral argument in this

6    petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe, Clerk
11
12




                                    7